Citation Nr: 1635194	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  13-26 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include heart transplant due to ischemic heart disease.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2013, the Board remanded the case for further development.  The Board finds that the remand directives were not substantially complied with, therefore another remand is warranted.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed ischemic heart disease and eventually received a heart transplant due to his heart disease as a result of exposure to Agent Orange (herbicides) while in service.  The Veteran was in the Navy during the Vietnam era and the record is silent so far on his having set foot on land in the Republic of Vietnam.

The 2013 Board remand directed the RO to request verification of the Veteran's assertions that he was transported to Vietnam mainland to conduct repairs on military aircraft, thus meeting the "boots on ground" criteria for the application of a presumptive service connection for herbicide exposure in Vietnam.  38 C.F.R. § 3.309(e) (2015).  

The remand directives identified two time frames based on the Veteran's personnel records that the RO was directed to request information that would verify the Veteran's presence on the ground in Vietnam.  Specifically, the periods were June thru December 1965 and September 1968, which coincided with the Veteran's duty assignments involving Patrol Squadron 46 and Attack Squadron 52.  All pertinent records from both assignments were requested along with the ship history and deck logs for the U.S.S. Coral Sea during the period of September 1968 to confirm whether or not the Veteran disembarked the vessel to repair a helicopter on the mainland.

The RO received information from the National Archives and Records Administration (NARA) dated December 2014 and from the Defense Personnel Records Information Retrieval System (a.k.a. "DPRIS") (undated document).  However, the record searches were inadequate.  

The Appeal Management Center (AMC) requested that the Veteran provide specific dates within a 60 day period between June 1965 and December 1965 in regards to the Veteran's assignment to Patrol Squadron 46 in a letter dated November 2014.  In January 2015, the Veteran's representative responded that "[The Veteran] requests that VA search for records between November 1st and December 31st 1965."  Both agencies failed to conduct a search for records during the time frame identified by the Veteran in the January 2015 statement.  

The DPRIS record search was solely from June 1967 to June 1969 related to the Veteran's assignment to Attack Squadron 52 aboard the U.S.S. Coral Sea.  The NARA provided a letter stating that the September 1968 deck logs for the U.S.S. Coral Sea were digitized and could be found online, however these records are not listed on the July 2015 Supplemental Statement of the Case as being reviewed.  As such, the Board's remand directives were not substantially complied as the deck logs were not associated with the claims file and reviewed in the first instance by the RO.  For the foregoing reasons, the Board finds that another remand is warranted.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, a search has not been conducted to determine if the Veteran was transported from Okinawa to Da Nang during 1965 while attached to Patrol Squadron 46 and was deployed to Okinawa, Japan.  As noted in the 2013 Board remand, the Veteran, in a November 2010 statement, reported he took flights aboard P-3 planes into Da Nang to conduct maintenance on one of the squadron's downed aircraft on two occasions.  Personnel records show that the Veteran was assigned to Patrol Squadron 46 during the time that he has stated along with a duty Military Occupation Specialty (MOS) of aircraft mechanic.  As this avenue has not been developed more, the Board finds that such action would be useful prior to an adjudication on the merits.

The Board also notes that in their responses for requested information both the NARA and the DPRIS stated that deck logs do not generally contain information regarding aircraft/helicopters landings or personnel stepping foot in the Republic of Vietnam.  Therefore, unless the Veteran flew from an actual military airport it may not be possible to corroborate flights directly from naval vessels.

Accordingly, the case is REMANDED for the following actions:

1.  Contact Veteran and ask if he was flown from a military airport when he was stationed at Okinawa, Japan to Da Nang, Vietnam, when he made the two trips to perform maintenance on the P-3 aircraft that required repairs due to engine problems. 

If the Veteran responds he flew from a military airport, then direct the U.S. Army Joint Services Records Research Center (JSSRC) or any other appropriate agency to provide information that would verify the Veteran flew from a military airport in Okinawa, Japan to Da Nang during the period of June 1965 to December 1965.  Include such documentation in the claims file.

2.  Direct the JSSRC or any other appropriate agency to review unit records and any additional pertinent records involving Patrol Squadron 46 for the period of November 1st thru December 31st (as provided by Veteran) to verify the Veteran's statements in regards to being flown to Vietnam to service aircraft.

3.  Confirm whether or not deck the logs for the U.S.S. Coral Sea identified in a December 2014 letter by the NARA are available online.  If so, review them and associate the records with the claims file. 

4.  Then, readjudicate the claim on appeal.  If any of the benefit sought remains denied, issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




